Citation Nr: 0719144	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003  rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran was previously denied entitlement to service 
connection for schizophrenia in a September 1974 rating 
decision.  In her October 2002 claim for service connection, 
the veteran noted that she wished to reopen her claim for 
service connection and was currently diagnosed with bipolar 
disorder.  The Board notes that the record contains no prior 
denial of entitlement to service connection for bipolar 
disorder; in fact, the RO first addressed this issue in the 
August 2003 rating decision on appeal.  As there is no prior 
final decision of record, new and material evidence is not 
necessary to reopen the veteran's claim, and this decision 
will be limited to the issue of entitlement to service 
connection for bipolar disorder.  The record also reflects 
that the RO addressed the bipolar issue on a de novo basis in 
the July 2005 Statement of the Case, so a remand for de novo 
consideration of the claim by the RO is not required.

In August 2006, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Wilmington 
RO.  A transcript of the hearing is of record.

The Board notes that in August 2006, the veteran submitted 
additional evidence in support of her appeal along with a 
waiver of her right to have the evidence initially considered 
by the RO.


FINDING OF FACT

Bipolar disorder was not present in service or until years 
thereafter, nor is it etiologically related to active duty 
service.



CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of bipolar disorder 
during service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and request that she submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on her behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  In addition, she was provided appropriate 
notice concerning the effective-date and disability-
evaluation elements of her claim in a letter mailed in March 
2006.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to her claim but has determined 
that no such examination is required in this case.  In this 
regard, the Board notes that the veteran did undergo 
psychiatric examinations in service and no diagnosis of 
bipolar disorder was rendered.  In addition, the post-service 
medical evidence shows that she was initially diagnosed with 
bipolar disorder many years after her discharge from service 
and there is no indication in the post-service medical 
evidence that her bipolar disorder was present within one 
year of her discharge from service or that it is related to 
service.  Therefore, in the Board's opinion, the medical 
evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that a VA 
examination would result in evidence to substantiate the 
claim.

The record also reflects that originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Neither the veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In this regard, the Board 
notes that the veteran has stated that she received 
psychiatric treatment both before and immediately after 
active duty service; however, several attempts have been made 
to obtain the records and it is clear that they are not 
available.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in June 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that her bipolar disorder was incurred 
during active duty service, or in the alternative, that it 
was aggravated as a result of service.  Service medical 
records do not show that she was found to have bipolar 
disorder.  They do show that the veteran was found to be 
psychiatrically normal at her April 1973 enlistment 
examination and in February 1974 she was referred to the 
emergency room at the Army Medical Center due to strange and 
paranoid behavior.  At that time she was diagnosed with 
schizophrenia.  The treating physician noted that the 
veteran's pre-service medical records were obtained and that 
they established she had been psychiatrically hospitalized at 
the age of 18 and diagnosed with an acute schizophrenic 
episode.  The report of the February 1974 examination for 
discharge shows that the veteran was found to have 
schizophrenia.  No diagnosis of bipolar disorder was 
rendered.

The post-service medical evidence of record establishes that 
the veteran was first diagnosed with bipolar disorder in May 
2002, almost thirty years after her separation from active 
duty service.  While the veteran received psychiatric 
treatment as early as 1992 with a Doctor of Osteopathy, the 
record establishes that she was treated only for major 
depression.  In addition, there is no medical evidence of a 
nexus between the veteran's current bipolar disorder and her 
military service.  

In essence, the only evidence of a nexus between the 
veteran's bipolar disorder and active duty service are her 
own statements, including her August 2006 testimony at her 
travelboard hearing that she had bipolar disorder during 
active duty service.  This is not competent evidence of the 
presence of the disorder in service or of the alleged nexus 
since laypersons, such as the veteran, are not qualified to 
render opinions requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


